DETAILED ACTION
Applicant amended claims 1, 8, and 14 in the amendment dated 12/4/2020.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, Line 18, “wherein at least one of the network elements” should be “wherein at least one of the discrete network elements”;
In Claim 1, Line 22, “of the that matches the failed discrete network element” should be “that matches the failed discrete network element”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy (US 2019/0140340 A1) in view of Stalker (US 2020/0096953 A1).

With regards to Claim 1, Ramasamy teaches a multi-function communications network comprising: a front-end communications network; a plurality of communication nodes in signal communication with the front-end communications network, each communication node among the plurality of communication nodes including a plurality of discrete network elements (i.e., In some embodiments according to the present disclosure, a networked mobile information handling system 210, 220, or 230 may have a plurality wireless network interface systems capable of transmitting simultaneously within a shared communication frequency band…, Paragraph 40; Paragraphs 40, 44, 93-94); a plurality of network element adapters, each network element adapter among the plurality of network element adapters in signal communication with a respective network element among the plurality of discrete network elements; and a network management system in signal communication with the plurality of network element adapters (i.e., Figures 1 & 2; Paragraph 14, 29, 80); and the network management system configured to generate reconfiguration parameters in response to an operating disruption of at least one affective node among the plurality of communication nodes, wherein at least one of the network elements included in the at least one affected node is reconfigured based at least in part on the reconfiguration parameters (i.e., The antenna adaptation controller 334 of the wireless interface adapter may access antenna trigger inputs received from sensor hub 315 and 
Ramasamy does not explicitly disclose communication nodes including a plurality of different types of discrete network elements configured to perform different communication services, the plurality of different types of discrete network elements including at least two elements selected among an antenna, a terminal, a modem and a sensor; network management system including at least one controller; the operating disruption comprising a failed discrete network element unable to perform a respective communication service; and the reconfiguration parameters instructing the at least one affected node to communicate with a non-affected node among the plurality of communication nodes and utilize a non-failed discrete network element of the that matches the failed discrete network element to perform the respective communication service.
Stalker does teach communication nodes including a plurality of different types of discrete network elements configured to perform different communication services, the plurality of different types of discrete network elements including at least two elements selected among an antenna, a terminal, a modem and a sensor (i.e., addition to the controller 304, the electrical device 302-1 can include a power supply 340, a number of electrical device components 342, one or more optional antennae 375, one or more optional switches 345, and one or more sensors 360 , Paragraph 41; Paragraph 30; ); network management system including at least one controller (i.e., The controller 304 can include one or more of a number of 




With regards to Claim 3, Ramasamy teaches wherein each communication node among the plurality of communication nodes performs a different communication service (i.e. Wireless adapter 120 and antenna adaptation controller 134 may connect to any combination of macro-cellular wireless connections including 2G, 2.5G, 3G, 4G, 5G or the like from one or more service providers. Utilization of radiofrequency communication bands according to several example embodiments of the , Paragraph 27; Paragraphs 20, 24, 27, 90; Figure 2).

With regards to Claim 4, Ramasamy teaches wherein the at least one network element include in the at least one affected node is reconfigured while maintained its communication service without data loss (i.e. In embodiments, the antenna adaptation controller may provide for improved WLAN MIMO operation to maintain optimal throughput or WLAN signal conditions while taking into account changes in physical configuration of the antennas relative to the information handling system…, Paragraph 80; Paragraph 94).

With regards to Claim 5, Ramasamy teaches wherein each network element included in the plurality of discrete network elements is different from one another (i.e., Figures 1 & 2).

With regards to Claim 6, Ramasamy teaches further comprising a signal path that connects a first communications node among the plurality of communications node to a second communications node among the plurality of communications nodes, wherein the signal path is assigned a predetermined sequence of packets for exchanging data between the first and second communications node, and wherein the operating disruption is detected in response to detecting a disturbance in the predetermined sequence of packets (i.e., For example, the wireless controller of a radio frequency subsystem 130 may manage detecting and measuring received signal strength levels, bit error rates, signal to noise ratios, latencies, power delay profile, delay spread, and other metrics relating to signal quality and strength…, Paragraph 29; Paragraphs 15, 18, 29, and 94-95).

With regards to Claim 7, Ramasamy teaches further comprising a back-end communications network that establishes signal communication between a given network element and a respective network element adapter (i.e., Figure 2, Item 108, 120).

The limitations of Claim 8 are rejected in the analysis of Claims 1 & 2 above, and the claim is rejected on that basis.

With regards to Claim 9, Ramasamy teaches wherein the network manager controller determines an operating status of the network element based at least in part on the operating disruption (i.e., systems. According to aspects of the present embodiments, a system is taught 

With regards to Claim 10, Ramasamy teaches wherein the operating status of the network element is one of a normal operating status or a disrupted operating status (i.e., systems. According to aspects of the present embodiments, a system is taught for maintaining optimal WLAN radio signal conditions in view of the detecting several antenna triggers that may indicate changes to the WLAN antenna system operation. A smart antenna system is provided to detect antenna triggers indicating WLAN antenna system changes as well as providing for WLAN antenna reconfiguration in some embodiments, Paragraph 15; Paragraphs 15, 18, 66, 82, 95).

	With regards to Claim 11, Ramasamy teaches wherein the at least one CoA is selected from a group comprising reconfiguring operating parameters of a disrupted operating status network element, re-routing signal paths, adding a communications node, and disconnecting a connection node (i.e., Examples of antenna configuration modifications that may be implemented as RF shape pattern control antenna aperture tuning at the antenna ports with varying impedance terminations to alter the phase shift of coupling currents and directionality of a particular antenna system, or decoupling networks activated between WLAN antenna ports 

With regards to Claim 12, Ramasamy teaches wherein the ISM controller determines a plurality of signal paths connected to a plurality of communication nodes, and connects a node including a network element operating in a disrupted operating status from a first signal path to a second signal so as to perform a selected CoA (i.e., Improved WLAN or WWAN operation and reduced system costs may be provided when one or more WLAN/WWAN antenna systems are capable of being tuned and modified with respect to RF transmission patterns or selection between antennas to optimize WLAN/WWAN signals in view of a variety of antenna trigger inputs, Paragraph 15; The antenna adaptation controller 134 described in the present disclosure and operating as firmware or hardware (or in some parts software) may remedy or adjust one or more of a plurality of antenna systems 132 via selecting power adjustments and adjustments to an antenna adaptation network to modify antenna radiation patterns and parasitic component operations…, Paragraph 18; Paragraphs 15, 18, 29, and 94-95).

With regards to Claim 13, Ramasamy teaches wherein reconfiguring the operating parameters of a disrupted operating status network element includes one or both of dynamically adjusting a power output, and dynamically adjusting an operating frequency (i.e., Examples of antenna configuration modifications that may be implemented as RF shape pattern control antenna aperture tuning at the antenna ports with varying impedance terminations to alter the phase shift of coupling currents and directionality of a particular antenna system, or 
The limitations of Claim 14 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 15 are rejected in the analysis of Claim 2 above, and the claim is rejected on that basis.
The limitations of Claim 16 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
The limitations of Claim 17 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
The limitations of Claim 18 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.
The limitations of Claim 19 are rejected in the analysis of Claim 6 above, and the claim is rejected on that basis.
The limitations of Claim 20 are rejected in the analysis of Claim 7 above, and the claim is rejected on that basis.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209.  The examiner can normally be reached on Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        March 12, 2021